Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s arguments, see pp. 12-17, filed January 3, 2022, with respect to claims 1-5 and 7-17 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-10, 14 and 17 under 35 USC 103(a) as being unpatentable over Boeke et al. (US 2013/0292250) and further in view of Kurt et al. (US 2004/0168919) has been withdrawn. The rejection of claims 11 and12 under 35 USC 103(a) as being unpatentable over Boeke et al. (US 2013/0292250) and further in view of Kurt et al. (US 2004/0168919) and further in view of Yeung et al. (US 5,582,705) has been withdrawn. The rejection of claim 13 under 35 USC 103(a) as being unpatentable over Boeke et al. (US 2013/0292250) and further in view of Kurt et al. (US 2004/0168919) and further in view of Paschetto et al. (US 2002/0108857) has been withdrawn. The rejection of claims 15 and16 under 35 USC 103(a) as being unpatentable over Boeke et al. (US 2013/0292250) and further in view of Kurt et al. (US 2004/0168919) and further in view of Li et al. (US 6,027,627) has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David P. Gloekler on June 10, 2022.

The application has been amended as follows: 
	In the claims:

In claim 1 at line 9, please insert the term --drawers-- between “a plurality of” and “disposed.”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in light of the arguments presented in the Appeal Brief file January 3, 2022, claims 1-5 and 7-17 are considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest a multiplex capillary electrophoresis system comprising a plurality of drawers disposed in the console and configured to hold a plurality of multi-well plates for containing the sample or buffer, each drawer movable between a closed position inside the console and an open position outside the console at which the drawer is externally accessible by the robotic system  and a motion control system disposed in the console and comprising a movable stage assembly, wherein: the movable stage assembly is configured to move at least one of the multi-well plates from at least one of the drawers to the injection position; and the movable stage assembly is configured to releasably engage the at least one drawer and push the at least one drawer from the closed position to the open position or pull the at least one drawer from the open position to the closed position, and thereby allow the external robotic system to place one or more multi-well plates onto the at least one drawer or remove the one or more multi- well plates from the at least one drawer set forth in claim 1 in combination with a replaceable multiplex capillary array as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699